Title: From George Washington to Major General Horatio Gates, 18 October 1778
From: Washington, George
To: Gates, Horatio


          
            Sir
            Head Quarters Fredericksburg 18th October 1778
          
          I imagine General Poors Brigade is by this time in motion agreeable to the determination of the Council on Friday. I desire that the next Brigade in course may follow, with directions to the commanding Officers to proceed by very slow marches to Harford, where they are to halt for further orders. Be pleased to impress upon the Officers the necessity of keeping up the strictest discipline upon the march. As they will not be in the least hurried their Commissaries and Quarter Masters may make every necessary preparation for their accomodation upon the road, particularly in the article of Wood, to prevent destruction of the inclosures.
          Should there be a necessity for their proceeding to Boston, be pleased to give the Officers the following Route, by which they are to march upon rect of their orders.
          
          
          
          From Harford to Boston. East side of the River, thro’ Coventry. Mansfeild. Ashford. Pomfret. Thompson. Douglass. Uxbridge. Mendon. Hollston. Medway. Medfeild. Dedham. Boston. the distance 105 Miles.
          My latest accounts from the enemy are that they are still busily employed in their embarkation, but I cannot learn with certainty that it is to be general; altho’ many of the inhabitants near the lines, and persons from the City think it is. I am Sir Yr most obt Servt
          
            Go: Washington
          
        